DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because it recites “a device and a system for performing the method are also disclosed.” See MPEP § 608.01(b). Applicant is reminded that the abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. 
The disclosure is objected to because page 1, line 28, recites “As is takes time.” It seems that this should read “As it takes time.”  
Appropriate correction is required.

Claim Objections
Claims are objected to because of the following informalities:
Claims 3, 6, 7, 10, 12, 14, 15, and 16 should recite “further comprising.”
Claim 7 has an unnecessary apostrophe at the beginning of the claim.
Claim 16 is missing a period at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2015/0164389, hereinafter Medtronic, in view of World Intellectual Property Organization No. WO 2014/072823, cited by Applicant and hereinafter Scienmet.
Regarding claim 1, Medtronic teaches a method (Fig. 13B) for monitoring a blood glucose level of an individual, comprising the steps of 
receiving a first glucose value (“receiving a first signal from the electrochemical glucose sensor,” paragraph 16), which has been measured in a body fluid of the individual other than the individual's blood (Fig. 1A, 1B, the transcutaneous sensor is place in the interstitial fluid), the first glucose value representing the blood glucose level of the individual with a first delay (a delay is inherent in the electrochemical glucose signal);
determining a supplementary glucose value (“receiving a second signal from the optical glucose sensor,” paragraph 16).
Medtronic teaches a preferred embodiment for measuring glucose that includes an electrochemical sensor and an optical sensor to create an orthogonally redundant system. Medtronic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Medtronic with the teachings of Scienmet such that the supplementary glucose value is determined from speech of an individual instead of from an optical sensor. One would have been motivated to make this change because both optical sensors and voice-derived blood glucose measurements were both known as noninvasive methods for measuring blood glucose within the art, and the use of an optical sensor has deficiencies on its own (Medtronic Figs. 46A, 46B) and within the system taught by Medtronic (Figs. 48A, 48B show connection issues and low local glucose concentration will affect both sensors). The use of a voice-derived blood glucose measurement to supplement an electrochemical glucose sensor creates an orthogonally redundant system and also eliminates deficiencies of the Medtronic system such as optical sensor connectivity issues, effects from local interstitial fluid conditions, and lag time of the supplementary sensor. Furthermore, the system taught by Scienmet does not require blood samples for calibration after initial programming of the system (“the functional dependency of glucose level changes on human voice spectrum changes in digital form is obtained, which is then used to measure blood glucose level in the blood of any individual. For that purpose, only the line for measuring blood glucose level by human voice shall be 
Regarding claim 7, Medtronic and Scienmet teach the method of claim 1, wherein the first glucose value is measured at a first point in time and wherein the steps of receiving speech, analyzing the individual's speech and determining the supplementary glucose value are performed within a predetermined time of the first point in time. Although not explicitly stated, since the optical sensor and electrochemical are implanted at the same site and Medtronic is silent on sampling rates, it is implied that the optical signal and electrochemical signal are measured simultaneously. In the combined system of Medtronic and Scienmet, a voice analysis could be done concurrently with the first glucose measurement.
Regarding claim 10, Medtronic teaches the step of determining a current blood glucose level on the basis of both the first glucose value and the supplementary glucose value (Figs. 13A, 13B; “The individual weighted signals may then be combined and multiplied by a calibration factor to determine a calculated glucose factor,” paragraph 180).
Regarding claim 11, Medtronic teaches the current blood glucose level is based on a weighted combination of the first glucose value and the at least one supplementary glucose value (“The individual weighted signals may then be combined and multiplied by a calibration factor to determine a calculated glucose factor,” paragraph 180).
Regarding claim 12, Medtronic teaches the step of monitoring the operation of a sensor used for measuring the first glucose value on the basis of the supplementary glucose value (“By comparing signals, faults can be confirmed and self-calibrations can be performed…by comparing large recent periods of the electrochemical sensor’s signal, instances can be identified where the sensitivity of the electrochemical sensor has changed. The optical sensor will then allow an immediate confirmation of possible sensitivity changes,” paragraph 177-178). In the combined system of Medtronic and Scienmet, the optical sensor would be replaced by the voice derived blood glucose value.
Regarding claim 13, Medtronic teaches the monitoring comprises the step of comparing the first glucose value and the supplementary glucose value taking a difference between the first delay and the shorter delay into account (“The optical sensor may have a slightly longer response time than the electrochemical sensor. The advanced algorithms herein can compensate for this lag by examining each signal’s rate of change, and comparing the two signals,” paragraph 182). In the combined invention of Medtronic and Scienmet, the voice derived blood glucose signal would have the shorter delay compared to the electrochemical signal, and Medtronic demonstrates compensating for differences in sensor response times between the orthogonally redundant sensors.
Regarding claim 14, Medtronic teaches the step of using a result of the comparing step for calibrating the sensor used for measuring the first glucose value (“the optical sensor will then allow an immediate confirmation of possible sensitivity changes and…the electrochemical sensor can be re-calibrated based on the optical sensor,” paragraph 0178).
Regarding claim 15, Medtronic teaches the step of using a result of the comparing step for detecting malfunction of the sensor used for measuring the first glucose value (By comparing large recent periods of the electrochemical sensor’s signal, instances can be identified where the sensitivity of the electrochemical sensor has changed. The optical sensor will then allow an immediate confirmation of possible sensitivity changes,” paragraph 177-178; Fig. 48A shows that sources of inaccuracy that cause the electrochemical sensor to decrease or lose signal have a “clear benefit” through the use of orthogonal redundancy).
Regarding claim 16, Medtronic teaches the step of using a result of the comparing step for determining when the sensor used for measuring the first glucose value is to be replaced (“the orthogonally redundant sensor system decreases the frequency of early sensor termination through the use of redundancy and dual sensing technologies,” paragraph 290; thus, the use of redundancy can also confirm when the electrochemical sensor needs to be replaced).
Regarding claim 17, Medtronic teaches a device (transmitter 10, Figs. 1A, 1B) for monitoring a blood glucose level of an individual, comprising a first interface (transmitter 10 is operatively connected to electrochemical sensor 200) for receiving a first glucose value, which has been measured in a body fluid of the individual other than blood, the first glucose value representing the blood glucose level of the individual with a first delay (the electrochemical sensor signal inherently represents a blood glucose level with a delay), and a second interface (optical sensor 100 operatively connected to transmitter 10) to determine a supplementary glucose value.
Medtronic teaches an orthogonally redundant system comprising an electrochemical sensor and an optical sensor. Medtronic further teaches benefits of orthogonal redundancy such as “reliable and safe glucose measurements regardless of the environmental response or sensor anomalies” (paragraph 93) and deficiencies of optical imaging (Figs. 46A, 46B) such as difficulties with miniaturization and changes in signal due to scattering in the tissue, pH, and temperature, and a longer lag time. However, Medtronic does not teach receiving speech of an individual, analyzing the individual’s speech, and determining a supplementary glucose value from the speech analysis which represents the blood glucose level of the individual with an inherent shorter delay than the first. Scienmet teaches that blood glucose levels can be determined by recording fluctuations in the voice of a person (see pg. 7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device of Medtronic with the teachings of Scienmet to include a voice recording interface and voice analysis program to determine a supplementary glucose value from an individual’s speech instead of an optical sensor. One would have been motivated to make this change because both optical sensors and voice-derived blood glucose measurements were both known as noninvasive methods for measuring blood glucose within the art, and the use of an optical sensor has 
Regarding claim 18, the device of claim 17, wherein the device is a wearable configured to be carried by the individual (Fig. 1A, 1B).
Regarding claim 19, the device of claim 17, wherein the device is enabled for connection to a computer network (transmitter 10 in Figs. 1A, 1B is configured for wireless transmission to a monitor, infusion pump, or display device, paragraph 135; Fig. 45).  
Regarding claim 20, a system (Fig. 1B) comprising a device (transmitter 10) for monitoring a blood glucose level of an individual, comprising a first interface (transmitter 10 is connected to electrochemical sensor 200) for receiving a first glucose value, which has been measured in a body fluid of the individual other than blood, the first glucose value representing the blood glucose level of the individual with a first delay, a second interface (optical sensor 100 is connected to transmitter 10) to determine a supplementary glucose value and a sensor (electrochemical sensor 200) for measurement of the first glucose value.
Medtronic does not teach receiving speech of an individual, analyzing the individual’s speech, and determining a supplementary glucose value from the speech analysis which represents the blood 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Medtronic with the teachings of Scienmet to include a voice recording interface and voice analysis program to determine a supplementary glucose value from an individual’s speech instead of an optical sensor. One would have been motivated to make this change because both optical sensors and voice-derived blood glucose measurements were both known as noninvasive methods for measuring blood glucose within the art, and the use of an optical sensor has deficiencies on its own (Medtronic Figs. 46A, 46B) and within the system taught by Medtronic (Figs. 48A, 48B show connection issues and low local glucose concentration will affect both sensors). The use of a voice-derived blood glucose measurement as a supplement to an electrochemical glucose sensor creates an orthogonally redundant system with independent failure modes and also eliminates deficiencies of the Medtronic system such as optical sensor connectivity issues, effects from local interstitial fluid conditions, and lag time of the supplementary sensor. Furthermore, the system taught by Scienmet does not require blood samples for calibration after initial programming of the system (“only the line for measuring blood glucose level by human voice shall be operative thereafter,” pg. 7, third paragraph) unlike the optical sensor of Medtronic.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Medtronic in view of Scienmet, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2010/0234710, hereinafter Abbot.
Regarding claim 8, Medtronic teaches that the orthogonally redundant sensor assists in eliminating false alerts (“orthogonal redundancy allows for the elimination of signals that are on the edge, further improving sensitivity/specificity and false alerts,” paragraph 168); however, neither 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Medtronic and Scienmet to create an alarm when the orthogonally redundant sensor value (the voice derived blood glucose measurement) indicates that the blood glucose values have passed thresholds indicative of hypoglycemia or hyperglycemia. One would be motivated to do so because Medtronic, other than stating that orthogonal redundancy is useful for reducing false alerts, is silent on relevant alert states in a blood glucose measurement system, and Abbot teaches that hypoglycemia and hyperglycemia are potentially detrimental conditions that a user should be warned about (paragraph 75). Abbot further teaches example thresholds at which to set the alarms (paragraph 154). Additionally, Abbot teaches that it useful to compare a low glucose value detected by an analyte sensor with a reference value from another source to confirm a hypoglycemic condition or sensor drift, so one would be motivated to compare the electrochemical blood glucose signal and the voice-derived blood glucose value in order to confirm an alert condition or a need to calibrate the electrochemical sensor and improve the sensor accuracy. Thus, the claim limitations are obvious over Medtronic in view of Scienmet and Abbot.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Medtronic in view of Scienmet, as applied to claim 1 above, and further in view of World Intellectual Property Organization Publication No. WO 2016/151479, hereinafter Cronin.
Regarding claim 9, Medtronic teaches a continuous glucose monitoring system, but does not teach reporting the measured glucose values at a different frequency depending on the value of the redundant sensor. Cronin teaches a method (paragraph 10, Fig. 14) for modifying the sampling frequency of a sensor of a wearable device comprising the steps of receiving sensor data at a first frequency (step 1420), comparing the received sensor data to a predetermined sensor data threshold (step 1430), and adjusting the first frequency to a second frequency when the sensor data exceeds a predetermined sensor threshold (steps 1440, 1450). Cronin teaches the wearable device can have one or more sensors for measuring conditions including blood glucose (paragraph 61). Cronin teaches that changing the sampling frequency in this way preserves battery life by reducing the sampling rate unless a sensor measurement indicates a potential health risk (paragraphs 54, 139).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Medtronic and Scienmet to incorporate the method of Cronin in order to change sampling frequency when the blood glucose value derived from a voice analysis confirms that sensor data has passed a predetermined blood glucose threshold value. One would have been motivated to make this change to conserve battery power in a wearable biosensor, as taught by Cronin, and this would improvement would be applicable to the battery-powered wearable biosensor taught by Medtronic. Furthermore, using the orthogonal redundancy of the voice derived blood glucose value to indicate when the threshold has been exceeded will help reduce false alerts of potential health risks (“orthogonal redundancy allows for the elimination of signals that are on the edge, further improving sensitivity/specificity and false alerts,” Medtronic paragraph 168). Thus, by implementing this improvement, the combined method of Medtronic, Scientmet, and Cronin teaches .

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2006/0142651, hereinafter Brister, in view of Scienmet. 
Regarding claim 1, Brister teaches a method (Fig. 18A) for monitoring a blood glucose level of an individual, comprising the steps of 
receiving a first glucose value (“receive sensor data from continuous analyte sensor,” step 202), which has been measured in a body fluid of the individual other than the individual's blood (interstitial fluid), the first glucose value representing the blood glucose level of the individual with a first delay (a glucose level measured in the interstitial fluid has an inherent delay to the glucose level in the blood);
determining a supplementary glucose value (“receive reference data from reference analyte source,” step 204).
Brister teaches that reference data can be used to calibrate sensor data, and that reference data can be based on data from a blood glucose meter or on sensor data from a different analyte sensor (“reference analyte points can comprise results from a self-monitored blood analyte test…in some alternative embodiments, the reference data is based on sensor data from another substantially continuous analyte sensor,” paragraphs 527-529). However, Brister does not teach receiving speech of an individual, analyzing the individual’s speech, and determining a supplementary glucose value from the speech analysis which represents the blood glucose level of the individual with a shorter delay than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Brister with the teachings of Scienmet such that the supplementary glucose value is determined from speech of an individual instead of from a blood glucose meter or another transcutaneous analyte sensor. One would have been motivated to make this change because glucose measurements from blood, interstitial fluid, and from voice analysis were all known as within the art before the effective filing date of the invention, and Scienmet teaches that current commercial glucometers are expensive and require blood samples which increases the likelihood of injury and infection (pg. 2, paragraph 5). The use of a voice-derived blood glucose measurement as a supplement to a transcutaneous analyte sensor would create a system that decreases the risk of injury and infection when compared to a system that uses a blood glucose meter or a second transcutaneous analyte sensor as a supplementary device. Thus, claim 1 is obvious over the teachings of Brister and Scienmet.
Regarding claim 2, Brister teaches multiple examples of conditions in which to initiate a reference data measurement (supplementary glucose value) (“when sensor glucose data are relatively stable (for example, relatively low rate of change), a reference glucose value can be taken,” paragraph 531). Thus, the combined invention of Brister and Scienmet teaches that the steps of receiving speech, analyzing the individual's speech and determining the supplementary glucose value are selectively initiated. 
Regarding claim 3, Brister in view of Scienmet teaches the method of claim 2, further comprising analyzing the first glucose values and selectively initiating the steps of receiving speech, analyzing the individual's speech and determining the supplementary glucose value depending on the result of the analyzing of the first glucose value (“the microprocessor can be programmed so as to determine the rate of change of glucose concentration based on the continuous sensor data, and perform calibration only if the rate of change is below a predetermined threshold,” paragraph 526). 
Regarding claim 4, Brister in view of Scienmet teaches the method of claim 2, wherein the steps of receiving speech, analyzing the individual's speech and determining the supplementary glucose value are selectively initiated depending on a detected physical activity of the individual (“the user interface can prompt the user to obtain a reference analyte value for calibration based at least in part on certain events, such as meals, exercise,” paragraph 533).
Regarding claim 5, Brister teaches the method of claim 2, wherein the steps of receiving speech, analyzing the individual's speech and determining the supplementary glucose value are automatically initiated (“the calibration process can prompt the user via the user interface to ‘calibrate now’ when the reference analyte values are considered acceptable,” paragraph 533). From Applicant’s specification, “the automatic initiation includes one or more steps carried out by the control circuitry…These steps may include turning on the microphone, prompting the user to start speaking, and starting the recording of the speech,” (pg. 9, lines 15-18). Thus, Brister satisfies the limitations of the claim as understood in light of the specification in that calibration is initiated by a system prompt.
Regarding claim 6, Brister in view of Scienmet teaches the method of claim 2, further comprising creating a prompt to the individual to manually initiate the steps of receiving speech, analyzing the individual's speech and determining the supplementary glucose value (“keyboard 162 can allow, for example, input of user interface about himself/herself, such as…reference analyte values…prompts or messages can be displayed on the user interface to convey information to the user, such as reference outlier values, requests for reference analyte values…,” paragraphs 511-512; see also paragraph 524). From Applicant’s specification, “manual initiation requires an action from the diabetic or another user such as pressing a button, inputting a voice command, or providing any other kind of input to the user input interface …to confirm that a supplementary glucose value should be determined,” page 9, lines 26-
Regarding claim 7, Brister in view of Scienmet teaches the method of claim 1, wherein the first glucose value is measured at a first point in time and wherein the steps of receiving speech, analyzing the individual's speech and determining the supplementary glucose value are performed within a predetermined time of the first point in time (when reference data from another sensor is used, “the sensors can be employed so that they provide sensor data in discrete or overlapping periods,” paragraph 529; in the combined invention, the reference glucose value derived from speech analysis is received in a discrete period after the first point in time or in a period overlapping with the first point in time). 
Regarding claim 8, Brister in view of Scienmet teaches the method of claim 1, but does not explicitly teach creating an alarm when the supplementary glucose value indicates that the blood glucose level is below a first predetermined threshold value or above a second predetermined threshold value. Brister does teach retrieving a reference analyte value when sensor values are abnormally high or low (“when analyte values indicate approaching clinical risk, the user interface can prompt the user to obtain a reference analyte value…the calibration process can prompt the user via the user interface to obtain a reference analyte value…when analyte concentrations are at high and/or low values,” paragraph 533-534) and that alerts or audible signals can be used for conditions such as hyperglycemia or hypoglycemia (paragraph 511).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Brister in view of Scienmet such that an alarm is created when reference analyte values from the speech analysis confirm sensor analyte values from the transcutaneous sensor are approaching clinical risk, such as in cases of hyperglycemia or hypoglycemia. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICE LING ZOU/               Examiner, Art Unit 3791                                                                                                                                                                                         
/TSE W CHEN/               Supervisory Patent Examiner, Art Unit 3791